United States Court of Appeals
                                                                       Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          July 11, 2007

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                                No. 06-40612
                              Summary Calendar


                          UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                   versus

                                NELDA GARCIA,

                                                      Defendant-Appellant.

                          --------------------
              Appeal from the United States District Court
                   for the Southern District of Texas
                        USDC No. 5:05-CR-946-ALL
                          --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

      Nelda Garcia appeals the 135-month sentence imposed following

her   guilty-plea    conviction    of   possession    with   the    intent     to

distribute more than 50 grams of methamphetamine.            She argues that

the district court violated FED. R. CRIM. P. 32(i)(3)(B) when it did

not make a specific ruling or finding on her request for a downward

adjustment for having a minor role. Because the district court

adopted the presentence report (PSR) and because the findings in

the PSR are sufficiently clear that we are not left to second guess

the   basis   for   the   sentencing    decision,    the   district     court’s

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
adoption of the PSR satisfies the mandates of Rule 32.           See United

States   v.   Carreon,   11 F.3d 1225,   1231   (5th   Cir.   1994).

Furthermore, the district court’s finding that Garcia was not a

minor participant was plausible in light of the record as a whole

and, thus, not clearly erroneous. See United States v. Villanueva,

408 F.3d 193, 203-04 (5th Cir. 2005).

     Garcia also argues that her sentence should not be afforded a

presumption of reasonableness merely because it is within the

properly-calculated guideline range. Under this court’s precedent,

a sentence within a properly-calculated guidelines range, like the

one here, is presumptively reasonable, United States v. Mares, 402
F.3d 511, 519-20 (5th Cir. 2005).         The Supreme Court has confirmed

this view in Rita v. United States, No. 06-5754 (U.S. June               21,

2007).

     Garcia argues that her sentence is unreasonable because the

district court failed to consider or failed to give enough weight

to (1) her allegedly minor role in the offense; (2) the fact that

she allegedly committed the offense under duress; and (3) her

history and characteristics, particularly her attempts to provide

substantial assistance to the Government. As previously discussed,

the district court found that Garcia was not eligible for a minor-

role adjustment.   Garcia’s sentence accounts for her assistance to

the Government, as she was awarded a two-level adjustment under the

safety valve.   The district court based its decision to sentence

Garcia to the low end of the advisory range of imprisonment based

                                     2
on the facts that this was Garcia’s first offense and because

Garcia felt pressured to commit the offense.            Garcia has not

demonstrated   that   her   sentence   is   unreasonable.   See   Mares,
402 F.3d at 518-20.

     AFFIRMED.




                                   3